Russell, J.
The charge of the trial judge was a full, fair, and accurate exposition of the law pertinent to the evidence in the case. There was no request for an instruction upon any theory exclusively dependent upon the defendant’s statement. None of the exceptions are meritorious; and though, under the evidence, the jury would have been authorized to return a verdict of assault and battery, the testimony justified the verdict returned. Judgment affirmed.
Indictment for assault with intent to murder; from'Dodge superior court—Judge Martin. December 31, 1913.
Roberts & Smith, for plaintiff in error.
W. A. Wooten, solicitor-general, confer